Mr. Justice Wolf
delivered the opinion of the court.
This case was first tried in the municipal court of Lares, and subsequently appealed to the District Court of Aguadilla, where the defendant was sentenced to be imprisoned in jail for one year and three months at hard labor, and the payment of the costs. The defendant appealed from that sentence to this court, but filed no bill- of exceptions or statement of the case, and the evidence has not been certified to us in any *703manner. No brief was filed on behalf of the appellant, bnt at the hearing his counsel sustained that the complaint was defective, the principal defect being that it failed to express that the defendant committed the assault intentionally or maliciously. In other words, that no criminal intent was set forth in the complaint. This paper is indeed very informal. There is no specification or naming of the crime of which the defendant is accused. It might have been homicide. Nevertheless, the facts set forth show that the defendant fired two shots, wounding two boys named Esteban Rosado and Catalino Vargas, and thereafter took to flight, concealing the weapon with which he shot.
The facts of the complaint, although informal, sufficiently show, we think, a malicious intent. Likewise that there was a case of aggravated assault. The defendant was twice tried, first in the municipal court and then in the district court, and no objection was made to the form of the complaint. In the absence of such objection this appeal must be held to fall within the principle frequently announced by this'court, that’ complaints will be liberally construed where no objection to the sufficiency is made in the trial courts. (See the case of The People of Porto Rico v. Leoncio Bonilla, 13 P. R. Rep., 41, and the case of The People of Porto Rico v. Antonio Olivieri, 13 P. R. Rep., 280.)
The sentence appealed from must be affirmed.

Affirmed.

Justices Hernández, Figueras and MacLeary concurred.
Mr. Chief Justice Quiñones did not sit at the hearing ot this .case.